Citation Nr: 0123628	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  98-12 213	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2001) for a partial 
amputation of the left third finger, claimed to have resulted 
from VA hospitalization, examination, or medical or surgical 
treatment.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel




INTRODUCTION

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Buffalo, New York, Department of Veterans 
Affairs (VA) Regional Office (RO).  

In June 2000 the Board denied entitlement to benefits 
pursuant to 38 U.S.C.A. § 1151.  

In December 2000 a motion for remand and to stay proceedings 
was submitted.  In February 2001 the United States Court of 
Appeals for Veterans Claims (Court) vacated and remanded the 
Board's decision.  

In July 2001 the Board was notified that the veteran had 
passed away in May 2000.  In August 2001 the Court dismissed 
the appeal due to the death of the veteran.  The Board's June 
2000 decision remained vacated.  


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
April 1949 to October 1949.

2.	In July 2001 the Board was notified by the Department of 
Veterans Affairs (VA) Regional Office in Huntington, West 
Virginia, that the veteran died in May 2000.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  
38 U.S.C.A. § 7104(a) (West Supp. 2001); 38 C.F.R. § 20.1302 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2001); 
38 C.F.R. § 20.1302 (2000).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2000).


ORDER

The appeal is dismissed.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 


